Title: From Thomas Jefferson to Rayneval, 17 May 1786
From: Jefferson, Thomas
To: Gérard de Rayneval (Reyneval), Joseph Matthias



Paris May. 17. 1786.

Mr. Jefferson has the honour of presenting his compliments to Monsr. de Rayneval, and of recalling to his attention the subject he had the honour of mentioning to him in conversation yesterday, relative to the bust of the Marquis de la fayette. The state of Virginia, sensible of the services rendered them in particular by this worthy officer, directed his bust to be made, in marble, and to be presented to the city of Paris, with a request that it might be placed so as to do honour to the Marquis de la Fayette. Mr. Jefferson has been told that he should address himself for this purpose to the Prevot et Echevins de Paris. Before he takes this step however he wishes to know whether the respect due to the king and his ministers would require from him a previous reference of the subject to them. Monsieur de Rayneval’s information hereon would be considered as very friendly.
